            Case 1:19-cv-03302-JMC Document 18 Filed 01/19/21 Page 1 of 5



                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND
         CHAMBERS OF                                                           101 WEST LOMBARD STREET
         J. Mark Coulson                                                      BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                        (410) 962-7780
                                                                                    Fax (410) 962-1812


                                            January 19, 2021

   LETTER TO COUNSEL

          RE:      Ritchie v. Saul, Commissioner, Social Security Administration
                   Civil No. 1:19-cv-03302-JMC

   Dear Counsel:

           On November 15, 2019, Plaintiff Ritchie petitioned this Court to review the Social Security
   Administration’s (“SSA”) final decision to deny his claim for a period of disability and Disability
   Insurance Benefits. (ECF No. 1). I have considered the parties’ cross-motions for Summary
   Judgment, and Plaintiff’s response. (ECF Nos. 15, 16, 17). I find that no hearing is necessary.
   See Loc. R. 105.6 (D. Md. 2018). This Court must uphold the decision of the SSA if it is supported
   by substantial evidence and if the SSA employed proper legal standards. See 42 U.S.C. § 405(g);
   Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I will deny Plaintiff’s
   motion, grant Defendant’s motion, and affirm the Commissioner’s judgment pursuant to sentence
   four of 42 U.S.C. § 405(g). This letter explains my rationale.

           Plaintiff filed his claim on April 4, 2016, alleging an onset date of December 20, 2015.
   (Tr. 15). His claim was denied initially on August 3, 2016 and again on reconsideration on October
   26, 2016. (Tr. 57–75). A hearing was held on July 27, 2018, before Administrative Law Judge
   Mary Peltzer (“ALJ”). (Tr. 32–56). Following the hearing, the ALJ determined that Plaintiff was
   not disabled within the meaning of the Social Security Act during the relevant time frame. (Tr.
   17–31). The Appeals Council declined review (Tr. 1–6), and consequently the ALJ’s decision
   constitutes the final, reviewable decision of the SSA.

           In arriving at the decision to deny Plaintiff’s claim, the ALJ followed the five-step
   sequential evaluation of disability set forth in the Secretary’s regulations. 20 C.F.R. § 416.920.
   “To summarize, the ALJ asks at step one whether the claimant has been working; at step two,
   whether the claimant’s medical impairments meet the regulations’ severity and duration
   requirements; at step three, whether the medical impairments meet or equal an impairment listed
   in the regulations; at step four, whether the claimant can perform her past work given the
   limitations caused by her medical impairments; and at step five, whether the claimant can perform
   other work.” Mascio v. Colvin, 780 F.3d 632, 634–35 (4th Cir. 2015). If the first three steps do
   not yield a conclusive determination, the ALJ then assesses the claimant’s RFC, “which is ‘the
   most’ the claimant ‘can still do despite’ physical and mental limitations that affect her ability to
   work,” by considering all of the claimant’s medically determinable impairments regardless of
   severity. Id. at 635 (quoting 20 C.F.R. § 416.945(a)(1)). The claimant bears the burden of proof
   through the first four steps of the sequential evaluation. If the claimant makes the requisite
   showing, the burden shifts to the SSA at step five to prove “that the claimant can perform other

                                                    1
            Case 1:19-cv-03302-JMC Document 18 Filed 01/19/21 Page 2 of 5



work that ‘exists in significant numbers in the national economy,’ considering the claimant’s
residual functional capacity, age, education, and work experience.” Lewis v. Berryhill, 858 F.3d
858, 862 (4th Cir. 2017) (internal citations omitted).

        In the instant case, the ALJ found that during the relevant time frame, Plaintiff suffered
from the severe impairments of “diabetes mellitus, coronary artery disease (status-post coronary
artery bypass surgery), and pancreatitis.” (Tr. 17). Despite these impairments, the ALJ determined
that Plaintiff retained the residual functional capacity (“RFC”) to:

        [P]erform light work as defined in 20 CFR 404.1567(b) except: occasional stairs
        and ramps; no ladders, ropes or scaffolds; frequent stooping; occasional kneeling,
        crouching and crawling; and no more than occasional exposure to extreme heat,
        humidity, and respiratory irritants such as dust and fumes; and no exposure to
        unprotected heights.

(Tr. 20).

        The ALJ determined that Plaintiff is unable to perform any past relevant work. (Tr. 25).
However, after considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could perform other jobs existing in significant numbers in the national economy. (Tr.
25–26). Therefore, the ALJ concluded that Plaintiff was not disabled during the relevant time
frame. (Tr. 26).

        The Court reviews an ALJ’s decision to ensure that the ALJ’s findings are supported by
substantial evidence and were reached through application of correct legal standards. Hancock v.
Astrue, 667 F.3d 470, 472 (4th Cir. 2012). “Substantial evidence means such relevant evidence as
a reasonable mind might accept as adequate to support a conclusion,” which “consists of more
than a mere scintilla of evidence but may be less than a preponderance.” Id. In accordance with
this standard, the Court does not “undertake to reweigh conflicting evidence, make credibility
determinations, or substitute [its] judgment for that of the ALJ.” Johnson v. Barnhart, 434 F.3d
650, 653 (4th Cir. 2005). Instead, “[w]here conflicting evidence allows reasonable minds to differ
as to whether a claimant is disabled, the responsibility for that decision falls on the ALJ.” Id.

        Plaintiff makes a single argument on appeal—that the ALJ’s decision is not supported by
substantial evidence. (ECF No. 15-1 at 4). However, in supporting that argument, Plaintiff’s
position becomes disjointed. On one hand, Plaintiff principally contends in his opening brief that
the ALJ failed to account for Plaintiff’s absenteeism—reflected in Plaintiff’s medical records as
fifteen days of hospitalization after Plaintiff’s alleged onset date of December 20, 2015—in the
RFC assessment. Id. at 11; 13. On the other hand, Plaintiff’s Response suggests this case turns
on the ALJ’s failure to consider Plaintiff’s claim for a twelve-month period of disability. (ECF
No. 17 at 2). Evaluating the ALJ’s decision and record sequentially, I find that Plaintiff failed to
establish that he was disabled for a continuous period of not less than twelve months beginning
with the alleged onset date of December 20, 2015. Accordingly, I disagree and conclude that the
ALJ’s opinion is supported by substantial evidence. Therefore, I will deny Plaintiff’s motion,
grant Defendant’s motion, and close this case.



                                                 2
          Case 1:19-cv-03302-JMC Document 18 Filed 01/19/21 Page 3 of 5



        Plaintiff argues that “with regard to the twelve-month period of disability following
Plaintiff’s alleged onset [date, December 15, 2015], the ALJ did not include absenteeism
limitations in [her] RFC assessment.” (ECF No. 15-1 at 13). Therefore, Plaintiff contends, “the
ALJ’s failure to account for [Plaintiff’s] absenteeism or explain why Plaintiff’s hospitalizations
would not result in absenteeism during the twelve-month period of disability beginning on
[Plaintiff’s onset date] renders the ALJ’s decision unsupported by substantial evidence.” Id.

        The Commissioner’s motion and arguments contained therein do not meet with Plaintiff’s
contentions. The Commissioner dedicates much of its briefing defending the ALJ’s narrative
discussion in Plaintiff’s RFC determination, while only briefly addressing the gravamen of
Plaintiff’s issue as outlined in his opening brief: absenteeism. Nevertheless, the Commissioner
argues that the ALJ properly determined the Plaintiff’s RFC by only considering limitations
supported by the record. (ECF No. 16-1 at 19).

         A sequential evaluation of this case draws out inadequacy of Plaintiff’s argument. In
Plaintiff’s own words, “the issue on appeal concerns Plaintiff’s claim for a “Period of Disability
. . . concern[ing] the twelve[]months following Plaintiff’s alleged onset date of disability.” (ECF
No. 17 at 2). “A claimant may be entitled to a closed period of disability if the evidence shows he
or she was disabled [. . .] for a continuous period of not less than 12 months, but based on the
evidence is no longer disabled [. . .] at the time of adjudication.” Nicole C. v. Berryhill, No. BPG-
18-2828, 2019 WL 3935183, at *3 (D. Md. June 24, 2019) (quoting SSA Program Operations
Manual System (“POMS”) § 25510.001); see also Pumphrey v. Comm’r of Soc. Sec., 2015 WL
3868354, at *30 (W.Va. June 23, 2015).

        Plaintiff readily, and correctly, points out that an ALJ “is charged with determining whether
the claimant was disabled for any consecutive twelve-month period between the alleged onset date
and the hearing date.” (ECF No. 15-1 at 13); Allen v. Colvin, No. ADC-16-2557, 2017 WL
2399591, at *4 (D. Md. June 1, 2017 (citation omitted)); 42 U.S.C. § 423(d)(1)(A) (“The term
‘disability’ means . . . inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to result in death or
which has lasted or can be expected to last for a continuous period of not less than 12 months.”
(Emphasis added)). Indeed, an “ALJ is required to consider a closed period of disability if
evidence in the record supports a finding that a person is disabled for a period of not less than
twelve months.” Rosales v. Colvin, 2013 WL 1410387, at *4 (D. Ariz. Apr. 8, 2013).

        Plaintiff does not expressly argue that the ALJ erred in failing to consider whether Plaintiff
was entitled to a closed period of disability. Instead, Plaintiff suggests that “[c]ases are subject to
remand where an ALJ fails to consider whether a closed period of disability existed.” (ECF No.
15-1 at 14). However, remand is not such a foregone conclusion. See Nicole C., 019 WL 3935183,
at *3 (“Remand may be warranted if the ALJ fails to consider whether a claimant may have been
disabled for a closed period.” (Emphasis added)); Allen, 2017 WL 2399591, at *4 (“Failure to
consider whether a closed period of disability exists may warrant remand.” (Emphasis added));
Shiplett v. Colvin, No. 5:15-cv00055 2016 WL 6783270, at *13 (D. Va. Nov. 16, 2016) (same).
Given the ALJ’s definite conclusion that Plaintiff was not under a disability during the relevant
time period, “it is ‘implicit in the ALJ’s final determination that [p]laintiff also was not entitled to



                                                   3
            Case 1:19-cv-03302-JMC Document 18 Filed 01/19/21 Page 4 of 5



a closed period of disability at any time during that time frame.’” Nicole C., 019 WL 3935183, at
*3 (alteration in original) (quoting Allen, 2017 WL 2399591, at *4).

         Here, the relevant timeframe begins with Plaintiff’s alleged onset date: December 20, 2015.
The record reflects, as Plaintiff indicates, that Plaintiff was hospitalized from December 20, 2015
through December 30, 2015, and again from January 8, 2016 through January 13, 2016, for a total
of fifteen days. (Tr. 339, 354). Following Plaintiff discharge on January 13, 2016, he was placed
on “sternal precautions for 6-8 weeks,” which prohibited him from lifting more than ten pounds
for 4-6 weeks.1 (Tr. 355). At physical examinations during follow-up appointments, Plaintiff was
described on February 1, 2016 as “doing very well from a surgical standpoint,” and, as soon as
March 4, 2016, as doing “extremely well following surgery.” (Tr. 385; 392). Indeed, during the
latter appointment, Plaintiff’s physician remarked that Plaintiff “is feeling markedly better since
he had bypass surgery.” (Tr. 385).

        Remand is not warranted because the record does not demonstrate that Plaintiff was
disabled for a continuous period of not less than twelve months starting on December 20, 2015.
At best, during the relevant time, the record demonstrates that Plaintiff was disabled as a result of
hospitalization and post-surgical recovery from December 20, 2015 through March 9, 2016 (eight
weeks after the January 13, 2016 discharge). That period, however, is not a continuous, twelve-
month period of disability. Plaintiff attempts to circumvent this requirement by arguing that the
ALJ did not account for Plaintiff’s hospitalization-related absenteeism.

        On this point, the VE testified that the “ordinary tolerance for absenteeism” is “no greater
than one day a month.” (Tr. 55). Plaintiff suggests that if a normal tolerance for absenteeism is
one day a month (twelve days in a twelve month period), and Plaintiff was hospitalized (and
therefore absent) for a total of fifteen-days after Plaintiff’s alleged onset date, then the ALJ
improperly failed to account for this absenteeism that would preclude Plaintiff’s employment. It
would be illogical to conclude that a continuous fifteen-day stretch of absenteeism, over the course
of approximately two months, would preclude employment for an entire year. 2 The record does
not reflect that Plaintiff would be absent one day a month in the remainder of the twelve-month
period after his recovery. Instead, the ALJ’s RFC determination—that Plaintiff would be able to
perform light work with the identified exceptions—is supported by substantial evidence. (Tr. 20).

      To be sure, this conclusion comports with cases where remand was necessary. For
example, in Bailey v. Colvin, remand was required when the facts demonstrated that Plaintiff
underwent several surgeries and was “rarely medically stable” between them. No. CV413-202,
2014 WL 5341843, at *7 (S.D. Ga. Oct. 20, 2014). The same cannot be said of Plaintiff in this


1
  Plaintiff is correct that such a limitation would preclude him from preforming the requirements of light work, which
requires an individual lift up to twenty pounds at a time. See 20 C.F.R. 416.967(b).
2
  It appears to the Court that many cases addressing absenteeism in the context of a closed period of disability involve
a claimant’s recurring ailment or repeated hospitalizations which necessitate repeated absences from employment
(such as numerous surgeries between which a claimant is unable to fully recover), not a finite period of time in which
a claimant is incapacitated and gradually recovers. For this reason, Plaintiff’s argument strains credulity. The Court,
despite its best efforts, is unaware of any case adopting Plaintiff’s rationale. It further declines the opportunity to be
the first.

                                                            4
          Case 1:19-cv-03302-JMC Document 18 Filed 01/19/21 Page 5 of 5



case. He underwent one surgery and recovered in the course of months, such that his disability
did not last for a continuous period of not less than twelve months.

        Plaintiff failed to show that he was disabled “for a continuous period of not less than twelve
months” to be considered for a closed period of disability. Rosales, 2013 WL 1410387, at *4.
Accordingly, the ALJ did not err in failing to consider a closed period of disability beginning on
December 20, 2015. Finally, the ALJ’s decision properly accounts for Plaintiff’s limitations such
that the decision is supported by substantial evidence.

        For the reasons set forth herein, Plaintiff’s Motion for Summary Judgment (ECF No. 15),
is DENIED and Defendant’s Motion for Summary Judgment (ECF No. 16) is GRANTED. The
Commissioner’s judgment is AFFIRMED pursuant to sentence four of 42 U.S.C. § 405(g). The
Clerk is directed to CLOSE this case.

       Despite the informal nature of this letter, it is an Order of the Court and the Clerk is directed
to docket it as such.


                                                    Sincerely yours,

                                                    ___________/s/___________

                                                    J. Mark Coulson
                                                    United States Magistrate Judge




                                                   5
